APPEAL OF W. S. YOUNG & CO.W. S. Young & Co. v. CommissionerDocket No. 3033.United States Board of Tax Appeals2 B.T.A. 1164; 1925 BTA LEXIS 2137; November 4, 1925, Decided Submitted May 27, 1925.  *2137 Benjamin H. Saunders, Esq., for the Commissioner.  *1164  Before IVINS 1 and MORRIS.  This appeal is from the determination of a deficiency in income and profits taxes for the fiscal year ended June 30, 1920, amounting to less than $10,000.  *1165  FINDINGS OF FACT.  The taxpayer is a Montana corporation with principal office in Helena.  The Commissioner disallowed as deductions for the fiscal year ended June 30, 1920: Reserve for license tax of State of Montana$33.17Reserve for Lewis and Clark County tax125.00The state license tax was the usual corporation tax imposed by the State and was actually paid August 26, 1920, in the amount of $33.17.  The county tax covered assessment upon property held by the taxpayer on March 1, 1920, and was for county and city purposes.  There was actually paid on October 9, 1920, $311.40 as county tax, and on January 24, 1921, $161.05 as city tax.  The reserve of $125 was an estimate for one-third of the year as to both those taxes.  The taxpayer made its return on an accrual basis.  The Commissioner disallowed the deductions*2138  on the ground that the taxes were not due and owing at the close of the taxable year, and determined a deficiency in tax in an amount less than $10,000.  The taxes in question were not due and payable until dates subsequent to June 30, 1920.  DECISION.  The determination of the Commissioner is approved.  . Footnotes1. This decision was prepared during Mr. Ivins's term of office. ↩